PER CURIAM.
Through the filing of this petition for writ of mandamus petitioners seek to obtain a final order of dismissal as to Marc S. Pechter, individually so that they can prosecute an appeal from that order. We grant the requested relief.
Petitioners filed a multi-count complaint against Marc S. Pechter individually, and Marc S. Pechter, P.A. The trial court dismissed all except one count with prejudice. The court’s order provided that respondents could amend count IV which was directed to Pechter in his corporate and individual capacity.
After petitioners named only Pechter’s corporation as a defendant in the amended complaint, they moved for entry of a final order of dismissal as to Pechter individually. The trial court concluded that it lacked jurisdiction to enter the order.
We find that petitioners properly moved for entry of a final appealable order after declining to amend the complaint as against Pechter individually. Klein v. Pinellas County, 685 So.2d 945 (Fla. 2d DCA 1996); Ponton v. Gross, 576 So.2d 910 (Fla. 1st DCA 1991). Accordingly, we grant this petition for mandamus, but will withhold issuance of the actual writ on the presumption that the trial court will promptly comply with this opinion.
GLICKSTEIN, GROSS and TAYLOR, JJ., concur.